ORDER

PER CURIAM.
Defendant appeals from a judgment convicting him of robbery in the second degree and resisting arrest. He also appeals from the denial of his post-conviction motion, Rule 29.15, without an evidentiary hearing. No jurisprudential purpose would be served by an opinion. The findings of fact made on the post-conviction motion are not clearly erroneous. No error of law appears and there was evidence to support the verdict. The parties have been furnished with a statement of the reasons for our decision.
Judgments of conviction affirmed; judgment denying post-conviction motion affirmed. Rules 30.25(b), 84.16(b).